Citation Nr: 1417118	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to increased ratings for hypertension, currently assigned "staged" ratings of 40 percent from March 13, 2007, 60 percent from January 29, 2009, and 40 percent from June 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1978 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which assigned staged ratings for hypertension (40 percent from March 13, 2007; 60 percent from January 29, 2009; and 20 percent from June 30, 2010).  A Travel Board hearing was held in October 2011.  In September 2013, this matter was remanded for additional development.  In November 2013, the RO increased the Veteran's rating to 40 percent from June 30, 2010.

The Board notes that the 60 percent evaluation assigned from January 29, 2009 to June 30, 2010 is the maximum schedular evaluation available under Code 7101. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From March 13, 2007, to January 29, 2009, the Veteran's hypertension is not shown to have been manifested by diastolic pressure predominantly 130 or more.

2.  From June 30, 2010, the Veteran's hypertension is reasonably shown to have been manifested by diastolic pressure predominantly 130 or more.


CONCLUSIONS OF LAW

1.  From March 13, 2007, to January 29, 2009, a rating in excess of 40 percent for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104 (Diagnostic Code (Code) 7101 (2013). 


2.  From January 29, 2009, a 60 percent rating (but no higher) for hypertension is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104 Code 7101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.     §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a June 2010 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in June 2010, which was prior to the July 2010 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for an increased rating.  The June 2010 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  VA and private medical records are associated with the file.  Additionally, the Veteran was afforded VA examinations in June 2010 and October 2013.  The Veteran was also afforded the opportunity to give testimony before the undersigned.  At the October 2011 hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria and Analysis
 
Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155;           38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Hypertension is rated under Code 7101, which provides for a 40 percent rating when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.
 
From March 13, 2007 to January 29, 2009

From March 13, 2007 to January 29, 2009, the Veteran's hypertension is rated 40 percent under Code 7101.  

Clinical records during this period reflect that the Veteran's diastolic blood pressures ranged from 92 (April 2008) to 142 (March 2007).  The Board notes that records show only 5 instances (out of 19 readings) with diastolic pressures above 120, and only 1 reading with diastolic pressure above 130.  The evidence does not show diastolic readings to be predominantly 130 or more to warrant the next higher rating of 60 percent.  

Accordingly, the Board finds that the factual evidence does not warrant a schedular rating in excess of 40 percent for hypertension from March 13, 2007 to January 29, 2009. 

From January 29, 2009 to June 30, 2010

As noted above, from January 29, 2009 to June 30, 2010, the Veteran's hypertension is rated 60 percent disabling under Code 7101.  As this is the maximum schedular rating allowed under Code 7101, a higher rated cannot be awarded under this Code.  38 C.F.R. § 4.104.  Extraschedular consideration will be discussed below.


From June 30, 2010

From June 30, 2010, the Veteran's hypertension is rated 40 percent under Code 7101.

On June 2010 VA examination, the Veteran's blood pressures were 204/117, 196/113, and 204/116.

Clinical records during this period reflect that the Veteran's diastolic blood pressures ranged from 100 (July 2010, May 2012) to 160 (September 2011).  A May 2012 treatment record noted "uncontrolled hypertension."

The Veteran testified in October 2011 that his blood pressure is unstable and that he receives ongoing private treatment.  Based on his testimony, the Board ordered a new VA examination to assess the current severity of his service-connected hypertension.

On October 2013 VA examination, the Veteran's blood pressures were 214/129, 229/133 and 238/138.  The examiner opined that from June 2010, the Veteran's hypertension is best described as manifested by systolic pressures 200 or higher and diastolic pressures from 120-129.

Following examination, the Veteran was sent to the emergency room due to high blood pressures.  At the emergency room, his blood pressure was noted as 202/148.

For this period, the Board finds that the factual evidence warrants a schedular rating of 60 percent (but no higher) for the Veteran's hypertension.  Although the October 2013 VA examiner opined that his diastolic pressures from June 2010 were predominantly 120-129, the Board's  interpretation of the medical records is that the diastolic readings more nearly approximated 130 or higher.  The Board also notes the report that the hypertension was uncontrolled.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating is warranted for his hypertension from June 30, 2010.  See 38 C.F.R. §§ 3.102, 4.7.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As set forth above, the rating schedule provides for a 40 percent rating for hypertension with diastolic pressure predominantly 120 or more, and provides for a 60 percent rating for hypertension with diastolic pressure predominantly 130 or more.  The Veteran has not identified any additional symptomatology not currently being compensated.  Therefore, the manifestations of his hypertension are specifically contemplated by the schedular criteria, and those criteria are not inadequate.  Accordingly, referral of this case for extra-schedular consideration is not in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) , the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The evidence does not show, nor does the Veteran suggest, that he is unemployed due to his hypertension.  Notably, on October 2013 VA examination, the examiner noted that the Veteran's hypertension does not impact his ability to work.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Rice in this instance.



ORDER

Entitlement to a 60 percent rating (but no higher) for hypertension from June 30, 2010 is warranted.  To this extent the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.  

Entitlement to a rating in excess of 40 percent for hypertension from March 13, 2007 to January 29, 2009, or in excess of 60 percent from January 29, 2009, is not warranted.  To this extent, the appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


